         Case 1:19-mc-00145-TSC Document 333 Filed 11/25/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                )
In the Matter of the                            )
Federal Bureau of Prisons’ Execution            )
Protocol Cases,                                 )
                                                )
LEAD CASE: Roane, et al. v. Barr                )       Case No. 19-mc-145 (TSC)
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
ALL CASES                                       )
                                                )

                                             ORDER

       In light of the Supreme Court’s admonishment that “[l]ast-minute stays” in execution

cases “should be the extreme exception, not the norm,” Barr v. Lee, 140 S. Ct. 2590, 2591

(2020), and the court’s desire to avoid eleventh-hour litigation on claims that could have been

presented well in advance, the court hereby amends the parties’ proposed briefing schedule,

(ECF No. 332), and ORDERS that the parties adhere to the following deadlines:

            •   By today, November 25, 2020, at 11:59 p.m. Plaintiffs Brandon Bernard and

                Alfred Bourgeois are GRANTED leave to file a supplemental complaint

                addressing only the alleged illegality of their recently-scheduled execution dates.

            •   Plaintiffs Bernard and Bourgeois shall file any motion for a preliminary

                injunction by today, November 25, 2020, at 11:59 p.m. Defendants shall respond

                to the motion by Monday, November 30, 2020 at 5 p.m. Plaintiff shall file any

                reply by Tuesday, December 1, 2020 at 5 p.m. It is the court’s understanding that

                many of these issues have already been briefed at some point during this

                litigation.



                                                    1
        Case 1:19-mc-00145-TSC Document 333 Filed 11/25/20 Page 2 of 2




           •   Defendants shall file their reply in support of their motion to dismiss Plaintiff

               Dustin Higgs’ supplemental complaint, (ECF No. 306), by Thursday, December

               3, 2020 at 5 p.m.

           •   Plaintiff Higgs shall file any motion for injunctive relief by Friday, December 4,

               2020 at 5 p.m. Defendants shall file a response by Tuesday, December 8, 2020 at

               5 p.m. Plaintiffs may file a reply by Wednesday, December 9, 2020 at 5 p.m.

           •   To the extent Plaintiff Cory Johnson intends to file a motion, the parties shall

               abide by the same schedule set forth above for Plaintiff Higgs.

       The parties are reminded that the court’s September 14, 2020 Minute Order prohibiting

further filings without leave of court remains in effect. No extensions to the above briefing

schedule will be granted absent extraordinary circumstances. The schedule has been set to

provide the court sufficient time to rule on the pending motions, to hold any hearings that may be

required, and to allow adequate time for appeal.

Date: November 25, 2020


                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge




                                                   2
